March 9, 1901. The opinion of the Court was delivered by
The facts of this case, as we gather them from the record before us, are substantially as follows: After the death of one Jane Gregory, the lands which she owned at the time of her death were offered for sale, probably for the purpose of partition amongst her heirs, of whom the defendant, Chloe Henderson, was one. At *Page 392 
that sale the said lands were bid off by one W.J. Sanders for the sum of $325, and on or about the 31st of October, 1893, an action was commenced by the said heirs against the said Sanders to set aside said sales for reasons not necessary to be stated here, in which action the heirs employed J.P. Youmans, Esq., as their attorney, who subsequently associated with him by consent of the heirs, the plaintiff herein, W.S. Tillinghast, Esq. These gentlemen conducted said action to a successful termination, and obtained a decree setting aside said sale, and ordering a resale of the said lands, and providing that out of the proceeds of such resale the said Sanders should be refunded the money, to wit: the sum of $325, which he had paid at the first sale; and we infer that the remainder of such proceeds should be divided amongst the heirs of said Jane Gregory according to their respective rights. After this decree was obtained, the plaintiff herein was no longer connected with that case, the Gregory heirs being represented by their original counsel, Mr. Youmans, between whom there were negotiations respecting the amount of his fee, which was to be shared in by Mr. Tillinghast, which was arranged to be paid in land, and much of the testimony taken in this case relates to those negotiations, and so far as we can perceive have no relevancy to the questions to be determined in this case. Subsequently the land was advertised for sale by the master on the 6th of December, 1897, and the parties, or at least some of them, one of whom was the defendant, Chloe Henderson, finding it impossible to raise the money necessary to pay her proportion of the amount to be refunded to the said Sanders, Mr. Youmans again applied to Mr. Tillinghast to raise the money necessary for the purpose, attend the sale, bid off the land, pay the amount due to Sanders, take title to the land, and divide the same amongst the parties interested in proportion to their respective interests after he should have been refunded the amount advanced to pay Sanders, assuring him that he would be paid for his services in this matter, and making an arrangement with him to meet the defendant, *Page 393 
Chloe Henderson, the next day immediately preceding the sale to perfect the proposed arrangement. Accordingly, the parties (Tillinghast, Youmans, Chloe Henderson, with her husband, John Henderson,) met and entered into the proposed arrangement, though there is a conflict of testimony as to whether the plaintiff was to be paid fifteen dollars in money or to be allowed fifteen acres of the land as a compensation for his services and assistance in this matter. In pursuance of this arrangement, the plaintiff did attend the sale, bid off the land for $1,250, took titles in his own name, and paid to Sanders the amount to be refunded to him. It seems that the plaintiff has made satisfactory arrangements with all the heirs of Jane Gregory, except the defendant, Chloe Henderson — at least, it is only her interest that is involved in this case. But Chloe Henderson has not paid the whole amount of the proportion which she was required to pay to satisfy the claim of Sanders, and insists that the compensation which was to be allowed the plaintiff for his services was not fifteen acres of land, but fifteen dollars, and neither this amount nor the balance of her proportion of the amount advanced by plaintiff to pay the claim of Sanders has she ever paid, though she says in her letter of 25th January, 1898, to the plaintiff: "I am trying to get you money and bring it with me when I come; I will be there the first of February, if I live, and will try and bring your money, and if I don't bring the money I will give you a mortgage on the land." This promise not having been complied with, the plaintiff commenced this action on the 23d March, 1898.
The testimony was taken by the master and reported to the Court, and is fully set out in the "Case," and the case was heard by his Honor, Judge Townsend, who rendered his decree in favor of the plaintiff, from which defendants appeal upon the several grounds set out in the record. This decree and the exceptions thereto should be incorporated by the Reporter in his report of the case.
The first exception raises the question as to the sufficiency *Page 394 
of the testimony to establish the agreement as claimed by the plaintiff. A careful examination of the testimony satisfies us that there is no foundation for this exception. It is true, that there is some conflict in the testimony, but we agree with the Circuit Judge that the weight of the testimony is in favor of the version of the transaction as given by the plaintiff and his witness, Mr. Youmans. It is, however, charitable to say that the defendant, Chloe Henderson, in giving her testimony, has probably confounded two entirely distinct and different transactions, to wit: the one in which Mr. Youmans was originally employed to bring the action, in 1893, to set aside the sale to Sanders, and the other, in 1897, when the Gregory heirs, finding they could not raise the money necessary to refund the amount paid by Sanders at the first sale, and fearing that the whole of the land would be sold at a sacrifice, employed the plaintiff to save them from that disaster. This will probably account not only for the conflict of testimony, but also for discrepancies in the answers of the defendant, Chloe Henderson, in the testimony she gave on the stand.
As to the second exception, it is sufficient to say that the testimony shows that Mr. Tillinghast was not the attorney of the defendant at the time he was applied to for the purpose of raising the money necessary to bid off the land and prevent a sale at a sacrifice. Besides, we see nothing in the testimony which even tends to show that the plaintiff took any advantage of defendant.
The third exception, with its four subdivisions, which are designed to raise the question of the statute of frauds, cannot be sustained, for two reasons: 1st. The plaintiff is not asking the Court to enforce the specific performance of a contract for the sale or conveyance of the tract of land, and whatever may be the form of the relief demanded in the complaint, the Court judges of the real nature of a case by the pleadings and evidence in the case, and is not controlled by the prayer for relief. Now the case as made here by the allegations in the pleadings and the testimony *Page 395 
adduced shows that the plaintiff does not need and is not entitled to have any decree for the specific performance of a contract for the sale or conveyance of real estate; for the very obvious reason that it is conceded that the plaintiff holds the legal title to the whole of the land except such as he may have conveyed to others under the deed from the master. All that the plaintiff really wants, so far as the fifteen acres of land are concerned, is the right to the peaceable and quiet possession of the land for which he holds the unquestionable legal title. And here we may say, in justice to the plaintiff, that if he had had the least disposition to take any advantage whatever of these parties, all he had to do was to stand upon his legal title to the whole of the land, under his deed from the master, and force these parties to bring their action for the specific performance of the parol contract, by which the plaintiff had agreed to convey to the several parties their proportionate shares of the land upon their refunding their proportion of the amount advanced by the plaintiff to pay the claim of Sanders, and in such an action these heirs might possibly have encountered a very serious obstacle in the provisions of the statute of frauds. But even if the statute of frauds can be regarded as applicable to the case made by the plaintiff, the fact clearly established by the testimony, that the plaintiff has fully performed his part of the contract, would be sufficient to take the case out of the operation of the statute. The third exception, with its several subdivisions, must be overruled.
There is merit in the fourth exception. It seems to us that the defendant, Chloe Henderson, should be allowed some reasonable time within which to pay to the plaintiff the balance due by her on the sum advanced by plaintiff to pay her portion of the amount due to Sanders, with interest on the same, as directed by the Circuit Judge, and that the Circuit decree must in this respect be modified.
The judgment of this Court is, that the Circuit decree as herein modified be affirmed, and that the case be remanded *Page 396 
to the Circuit Court for the purpose of carrying out the views herein announced.